Citation Nr: 1001917	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-09 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in October 2009.  A 
copy of the hearing transcript is of record and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain an additional medical opinion.

Review of the Veteran's service treatment records show no 
complaints or findings of a neck disorder on his December 
1979 enlistment examination.  A June 1981 treatment record 
shows complaints of upper back pain.  The assessment was back 
pain in the mid thoracic region.  The etiology was noted to 
be unclear.  In August 1981, the Veteran complained of pain 
in the left side of his neck; possible onset of the flu was 
diagnosed.  A health record dated in September 1983 shows 
that the Veteran complained of incurring a neck injury in an 
automobile accident.  He reported that his neck was hard to 
move and getting stiffer and that he had a headache.  The 
assessment was injured neck.  He was prescribed Motrin and 
Flexeril.  An August 1984 emergency care and treatment record 
notes complaints of neck pain and headaches.  Probable viral 
syndrome was diagnosed.  A separation examination report is 
not of record.  

Post-service treatment records include a private medical 
record from April 1989 which shows complaints of upper back 
and shoulder pain for 5 days.  The Veteran reported no trauma 
but thought he might have caused a strain when he was pulling 
a skid out at work.  On examination, there was pain and spasm 
of the cervical spine especially on extension.  Two days 
later, the Veteran returned with continued pain "centered in 
C7-T1 spinous process." Objectively, there was decreased 
range of motion of the cervical spine in side bending and 
extension.  The assessment was cervical spine sprain-strain, 
improving.  

In October 1998, the Veteran was seen with complaints of 
right shoulder blade and shoulder and elbow pain and a stiff 
neck for one week.  He reported no known injury and numbness 
in the tips of the right hand.  The assessment after physical 
examination was right muscle spasms.  A month later, in 
November 1998, the Veteran returned with complaints of muscle 
spasms in the right shoulder blade and down the right arm to 
the fingers which he stated had been reoccurring since his 
visit the month before.  The assessment was shoulder pain.

In February 2002, Veteran was seen with complaints of left 
shoulder pain for three weeks.  He reported having had no 
known injury to his shoulder, and he did not remember falling 
or lifting anything.  It just began hurting.  The pain was 
mostly in the posterior part of the shoulder, the lateral 
part of his arm, and occasionally down into his 4th and 5th 
digits.  After examination, the assessment was rotator cuff 
tendonitis.  He continued to complain of left shoulder pain 
in March 2002.  A note from Dr. D. W., dated March 28, 2002, 
showed that the Veteran came in for follow up on his left 
shoulder pain which he reported was not much better, and he 
continued to have decreased range of motion and pain with 
movements.  Dr. W. also noted, "The only other thing that he 
can think of that might have flared this up was when he was 
moving his Christmas tree a couple of weeks ago."  The 
assessment was rotator cuff tendonitis.  An MRI, dated the 
next day on March 29, 2002, however, showed a normal left 
shoulder.  In May 2002, the Veteran complained on two 
occasions of neck pain and reported that he had been 
scheduled for an MRI of the spine in June 2002.

Records from R. V. T. , M.D., show that the Veteran was seen 
in June 2002, and Dr. T. noted that the MRI of the cervical 
spine revealed a large disc herniation at C5-6 with 
flattening of the cord eccentric to the left as well as a 
moderate disc at C6-7, central eccentric to the right.  Dr. 
T. noted that the Veteran presented "with neck pain going 
into left shoulder, arm, ulnar forearm to his ulnar digits 
with numbness and tingling, progressive over the past 6 
months.  It started when he moved a Christmas tree."  After 
examination, Dr. T.'s impression was HNP (Herniated Nucleus 
Pulposus) C5-6-7 with radiculopathy.  In July 2002, the 
Veteran underwent surgical anterior cervical decompression 
and fusion (ACDF) C5-6, C6-7 with ICBG (iliac crest bone 
graft) and Atlantis plate.

In a January 2004 letter from J. P. B., D.O., to Dr. W., Dr. 
B. wrote, "Three years ago, while dragging a 400 pound 
Christmas tree out from his house, he had the onset of severe 
neck pain."  Dr. B. also noted that the neck surgery that 
Dr. T. had done "has done excellent for his neck pain; and 
it is not an issue anymore.  However, the shoulder, I 
believe, is a separate injury and has nothing to do with his 
neck . . . ."  In another letter, dated in April 2005, Dr. 
B. wrote, "This gentleman was injured approximately four 
years ago when he was carrying a 400 pound tree from his 
house and he injured his neck."

A March 2004 note from C. F. General Hospital shows that, 
while being seen for complaints of constant mid-line T10-L5 
pain and bilateral hip and groin pain, the examiner noted 
that the Veteran reported that his "present symptoms began 
in January 2002" and that he thought that they "may be due 
to dragging a Christmas tree up a hill (it had roots 
intact)."  The examiner further noted that "he stated he 
did not feel any pain initially [and] then the pain started a 
few days later."  

Since the surgery in 2002, treatment records show that the 
Veteran has had complaints of cervical, thoracic, and lumbar 
spine pain, and various diagnoses have been rendered.  With 
regard to the cervical spine, a diagnosis of degenerative 
disc disease of the cervical spine has been shown both on a 
VA examination December 2005 and in private treatment 
records.  

The December 2005 VA examiner noted that the Veteran gave a 
history of his having neck strain in 1981 and of his 
involvement in the 1983 automobile accident.  He added that 
the pain increased in 2002.  The Veteran did report his 
moving a Christmas tree but stated that he was having 
problems before that time.  Following examining the Veteran, 
the examiner rendered a diagnosis of post operative cervical 
fusion for cervical disc disease.  The examiner, however, did 
not render an opinion as to the likely etiology of the 
Veteran's current cervical spine disorder but instead stated 
that, based on the long history and multiple injuries, it 
would be speculative to find any relationship between the 
Veteran's current symptomatology and his 20-year old 
injuries.  

In his April 2008 substantive appeal, the Veteran stated that 
his moving the Christmas tree had nothing to do with his neck 
but only with his left arm.  He stated that he had had neck 
stiffness many times after the accident in service in 1983 
and before moving the Christmas tree in January 2002.  

At the hearing before the Board in October 2009, the Veteran 
testified that he believed his current cervical disc disease 
is etiologically related to the in-service automobile 
accident which happened in 1983.  See page four of hearing 
transcript (transcript).  He stated that, when doctors had 
asked him whether he had sustained any injury, he could think 
of nothing but offered moving the Christmas tree as a 
possibility, but he testified that he felt no pain or injury 
when he moved the tree.  See page 21 of transcript.  He 
indicated that he had forgotten about the car wreck in 
service at first, and then one day remembered it and thought 
that it might be the cause of his neck disorder because 
doctors who had treated him had often asked him if he had 
been in any automobile accidents.  See page 26 of transcript.  
The Veteran stated that the only time he ever had an injury 
to his neck was in the car accident in service.  See pages 
26-27 of transcript.  

At the hearing, the Veteran submitted additional evidence 
with a waiver of his right to initial RO consideration.  This 
evidence included the April 1989 treatment records, noted 
above, which showed complaints of upper back and shoulder 
pain and a diagnosis of cervical spine sprain.  In addition, 
the Veteran submitted a letter, dated in February 2009, from  
Dr. D.W. who indicated that he had treated the Veteran for 
the past eight years.  He commented that the Veteran had a 
history of neck problems including neuropathies and 
degenerative disc disease that seemed to have originated from 
an injury he sustained in an in-service automobile accident.  
He added that he had no record during the time he had been 
treating the Veteran of any other injuries of the neck that 
would have caused an exacerbation or to have caused the 
Veteran's neck problem.  

The Veteran also submitted another letter, dated in October 
2009, from Dr. B. who noted that he had been treating the 
Veteran since January 2004.  He opined that, with a 
reasonable degree of medical certainty, the automobile 
accident in 1983 incurred by the Veteran was the "inciting 
event" for his permanent neck pain.  He added that, in 
essence, he had reviewed other medical records and concluded 
that the Veteran's in-service automobile accident was the 
"start" of his neck pain.  

Thus, the issue in this case is whether the Veteran's current 
neck condition is at least as likely the result of the neck 
injury in service in the automobile accident in 1983 as it is 
the result of some other cause or factor.  The two private 
doctors, from whom the Veteran submitted letters at the 
hearing, have stated with "reasonable certainty" that his 
neck pain started or originated with that injury.  However, 
neither doctor discussed having written earlier statements in 
which they seemed to accept the history the veteran had 
provided then about having dragged a Christmas tree as the 
possible cause of a neck injury.  Perhaps the private doctors 
have since changed their minds and perhaps that change is 
based on review of additional evidence or some other factor; 
however, they provided no explanation or rationale for their 
current opinions in their recent letters. 

In light of this deficiency in the private opinions and the 
fact that the VA examiner did not render an opinion as to the 
likely etiology of the Veteran's current cervical spine 
disorder but instead stated that such an opinion would be 
speculative, the Board concludes that remand is warranted for 
another medical opinion in this case.  38 C.F.R. 
§ 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose).  In this 
regard, service connection generally requires more than a " 
remote possibility" or "pure speculation" about a 
connection to service but rather the connection to an event, 
injury, or disease in service should be at least as likely as 
a connection between the claimed disorder and some other 
cause or factor occurring outside of service.  38 C.F.R. 
§ 3.102 ("noting that reasonable doubt "is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board also notes that during his October 2009 hearing the 
Veteran testified that he had last worked in 2005, but that 
his neck problems caused him to have to leave that job.  See 
pages 15 and 16 of transcript.  He added that he had been 
receiving disability compensation from the Social Security 
Administration (SSA) since 2007.  See pages 16 and 17 of 
transcript.  VA must obtain Social Security Administration 
decisions and records which may have a bearing on a Veteran's 
claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson 
v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. 
App. 519 (1993).  In this regard, the Board notes that, 
"[i]n the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390 (2007).  There is no indication that any effort 
has been made to secure the medical records the SSA based its 
decision on.  If such medical records exist, they should be 
obtained and incorporated into the claims file.  38 U.S.C.A. 
§ 5103A (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact SSA and request 
all documents pertaining to any award of 
disability benefits from the SSA, and 
specifically request a copy of the 
decision awarding any benefits and copies 
of the medical records upon which the SSA 
based its decision.

2.  Thereafter, following the receipt of 
any records from SSA, a VA examination 
should be scheduled.  If the VA medical 
examiner who conducted the December 2005 
examination is available, the RO should 
refer the entire claims file, which 
should include a complete copy of this 
remand order, to that examiner and ask 
him to consider the medical history as 
documented in the claims folder and 
outlined in the body of this remand and 
to clarify whether it is more likely than 
not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), or less 
likely than not (probability less than 50 
percent) that the Veteran's current neck 
disorder is the result of a disease or 
injury in service, in particular the 1983 
neck injury following his involvement in 
an automobile accident.  Stated another 
way, the examiner should render an 
opinion as to whether it is at least as 
likely that the Veteran's current neck 
disorder, most recently diagnosed as 
degenerative disc disease of the cervical 
spine, is the result of an injury to the 
neck in an automobile accident in service 
in 1983 as it is to some other cause or 
factor.

If the medical provider who conducted the 
December 2005 examination is NOT 
available, the RO should schedule the 
Veteran for a VA examination by another 
examiner who will consider the medical 
history as documented in the claims 
folder and outlined in the body of this 
remand and render the opinion requested 
above.  

If the examiner is unable to render an 
opinion on the degree of likelihood that 
the neck condition is the result of the 
neck injury in 1983 as opposed to some 
other cause or factor without resorting 
to speculation, he or she should so state 
and explain why it is impossible to state 
that the neck condition is more likely 
the result of X than of Y or Z or at 
least as likely the result of A as it is 
of B or C.  

Any opinion given should be supported by 
a complete rationale, with references to 
the particular medical history in this 
case as shown by the medical reports in 
the claims file and the Veteran's history 
and with explanation regarding the known 
or likely causes of the particular 
disorder, i.e., degenerative disc disease 
of the cervical spine.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).
In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  Following completion of all indicated 
development, the RO should then 
readjudicate the instant claim of service 
connection in light of all the evidence 
of record.  If the benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the Veteran and his 
representative should be afforded time in 
which to respond thereto.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


